Mr. Chief Justice Eakin
delivers the following dissenting opinion:
I disagree with the opinion on but one question: As to the form of the petition in referendum cases. I am of the opinion that every sheet containing blank lines for signatures must contain the petition.
Section 3470, L. O. L., which gives the form for the petition for referendum, provides:
“WARNING.
“It is a felony for any' one to sign any initiative or referendum petition with any name other than his own, or to knowingly sign his name more than once for the same measure, or to sign such petition when he is not a legal voter.
“petition for referendum.
“To the honorable-, Secretary of State for the State of Oregon (or- to the honorable-clerk, auditor, or recorder, as the case may be, of the city of -) :
“We, the undersigned citizens and legal voters of the State of Oregon (and the district of-, county of -, or city of-, as the case may be), respectfully order that the Senate (or House) Bill No.-, entitled (title of act, and if the petition is against less than the whole act, then set forth here the part or parts on which the referendum is sought), passed by the -Legislative Assembly of the State of Oregon, at the regular (special) session of said Legislative Assem*289bly, shall be referred to the people of the State (district of-, county of--, or city of-, as the case may' be), for their approval or rejection, at the regular (special) election to be held on the-day of-, A. D. 19 — , and each for himself says: I have personally signed this petition; I am a legal voter of the State of Oregon, and (district of-, county of-, city of -, as the case may be) ; my residence and post office are correctly written after my name.
“Name-, Residence-, Post office-.
“(Here follow twenty numbered lines for signatures.)”
Section 3471, providing for the form of the initiative petition, which is set out in the opinion, does not provide for the designation of the law submitted thereby, other than “the following proposed law.” In the referendum form of petition, it contemplates that the number of the bill and its title shall be given; but by Section 3472 it is provided that every such sheet for petitioners’ signatures shall be attached to a full and correct copy of the measure proposed by the initiative; and that referendum petitions shall be attached to a full and correct copy of the measure on which the referendum is demanded. The vital question is, Must the petition be printed on every sheet presented for petitioners’ signatures? and not whether every sheet must have attached thereto a copy of the measure. The language and purpose of the two forms are identical in this regard, and cannot be distinguished, namely, the form of petition is given, and it is stated, “here follow twenty numbered lines for signatures,” that is, form for 20 names on every sheet with the petition; and the evident purpose of this requirement in both cases is to prevent the possibility of securing signatures to blank sheets and afterwards attaching them to a petition. It is intended as an assurance that the registered voter will have under his eye, as a part of the sheet on which he places his name, the warning, as well as the measure to which he is subscribing. This *290whole act is bristling with precautions against fraud in its use, and this is the most important of them- — -the assurance that the man, who writes his name as one of twenty on the sheet, signs the petition.
These sheets came to the Secretary of State in sections of five or ten separate sheets, to each section of which is attached the petition; and it is not in the power of the Secretary to know whether they were in that form when signed. A large majority of these sections has the petition printed on every sheet; but there are 5,000 signatures presented on sheets that were otherwise blank, except the printed heading, “Name,” “Residence, “Post office.”
The main argument of defendant in favor of this form of petition is the impossibility, in many instances, of printing the title of the act, on account of its length, on a sheet 7x10 inches, leaving room for 20 signatures. But this objection is without merit, as it is stated in Section 3474 that these forms are not mandatory, and, if substantially followed, it shall be sufficient. Therefore a short synopsis of the title or the number of the bill alone would be a substantial compliance with the resolution, as the sheets must be attached to the copy of the meas-this objection is without merit, as it is stated in Section stantial compliance with the forms given to have the petition on one sheet and the signatures on a separate sheet; and the names on all such sheets should be stricken out.
It was conceded at the argument that if the names, contained on sheets not having the petition upon them, are discarded, the plaintiff must prevail; therefore the decree should be affirmed.